DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/24/2022 is acknowledged.  However, the applicants failed to elect one of the Species 1-7.  In order to expedite the prosecution of the application, Examiner will examine claims 1-5, drawn to Species 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRID et al (US 20190015228).
Re 1. 	Frid discloses 
an elongated body (1) defining a longitudinal axis (31), a first outer diameter portion (a first top diameter in Fig. 16) and a second outer diameter portion (a second bottom diameter in Fig. 16) spaced longitudinally away from the first out diameter portion (Fig. 16); and
a first necked down portion (where H30 meets 1 in Fig. 16) disposed longitudinally between the first outer diameter portion, and the second outer diameter portion;
wherein the elongated body includes at least one of the following: a lattice structure (As depicted in FIG. 19, the braided framework 20 comprises a plurality of layers 22, 23, 24 of wires 25 made of biocompatible material. The wires preferably have a diameter (Ø.sub.25) of more than 180 μm, preferably at least 200 μm and at most 220 μm. Each layer of the braided framework 20 forms a mesh. When observed normal with respect to a wall, meshes of the braided frame 20 form a lattices with a plurality of level of wires 25.) that extends from the first outer diameter portion diameter portion to the first necked down portion, and a cross-section of the first necked down portion that is asymmetrical about a plane that passes through the longitudinal axis (the inside and outside of the neck is asymmetrical about a plane of 31).
Re 2. 	Frid discloses that the elongated body (1) is at least partially cylindrical defining a radial direction (1 is at least partially cylindrical defining a radial direction Fig. 16), and a circumferential direction (since 1 has a circumferential direction Fig. 16), and the longitudinal axis is a cylindrical axis (31), and includes the plane that contains the radial direction and the cylindrical axis (as shown in Fig. 16, 1 includes the plane that contains the radial direction and the cylindrical axis.
Re 3. 	Frid discloses that the elongated body includes the lattice structure that extends radially to the first necked down portion (a first top diameter and a second bottom diameter extend radially to the first necked down portion where H30 meets 1 in Fig. 16).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726